Citation Nr: 1715111	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals to a contusion of the right knee.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left knee injury.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.

6.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

7.  Entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1973 to February 1980.  He was honorably discharged.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A July 1998 rating decision denied service connection for bilateral knee and leg injury, a September 2006 rating decision denied service connection for a right knee disability, and a July 2009 rating decision denied service connection for PTSD and diabetes mellitus.  In addition, a May 1989 Board decision denied service connection for a lung disability.       

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.   

In February 2015, the Board remanded the issue to the RO.  The RO was ordered by the Board to obtain decisions concerning disability benefits from the Social Security Administration (SSA), including treatment records on which those decisions were based, and all outstanding VA records from VA facilities in West Virginia and Texas, dated 1975 to the present.  

The claim has now been returned to the Board for review.  Upon reviewing the development since February 2015, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The Board notes that the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Since the record reflects mental disorders other than PTSD, the Board has more broadly characterized the psychiatric claims on appeal.

The reopened claims of entitlement to service connection for an acquired psychiatric disability, to include PTSD, residuals to a contusion of the right knee, residuals of a left knee injury, and a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  A July 2009 rating decision denied entitlement to service connection for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure.  

2.  Evidence received subsequent to July 2009 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Evidence received subsequent to July 2009 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure.

4.  A September 2006 rating decision denied entitlement to service connection for entitlement to service connection for residuals to a contusion of the right knee.  

5.  Evidence received subsequent to July 2009 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals to a contusion of the right knee.

6.  A July 1998 rating decision denied entitlement to service connection for a bilateral knee and leg injury.  

7.  Evidence received subsequent to July 1998 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a left knee injury.  

8.  A May 1989 Board decision denied entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.  

9.  Evidence received subsequent to May 1989 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.  


CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, evidence received since the July 2009 RO decision is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  With regard to the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure, evidence received since the July 2009 RO decision is not new and material, and the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  With regard to the Veteran's claim of entitlement to service connection for residuals to a contusion of the right knee, evidence received since the September 2006 RO decision is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  With regard to the Veteran's claim of entitlement to service connection for residuals of a left knee injury, evidence received since the July 1998 RO decision is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  With regard to the Veteran's claim of entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process, evidence received since the May 1989 Board decision is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated October 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  An acquired psychiatric disorder, to include PTSD

A July 2009 RO decision denied service connection for an acquired psychiatric disorder, to include PTSD.  In doing so, the RO noted that the Veteran had not responded to the RO's request for information regarding stressors and that there was no indication of treatment for PTSD.  

At the July 2014 hearing, the Veteran provided testimony regarding two in-service stressors.  One stressor was being fired upon by the North Koreans when he was staying in the Pork Chop Hill barracks in the Korean DMZ.  A second stressor was being assaulted by fellow service members while on guard duty in Germany.  Although not discussed in the context of his PTSD claim, the Veteran also described an assault that occurred during basic training in Fort Dix, New Jersey.  

The RO has obtained VA medical records indicating treatment for PTSD.  These records show positive and negative screens for PTSD between 2004 and 2005.  A November 2013 VA medical record describes symptoms consistent with PTSD.  An October 2015 VA record describes the Veteran taking medication for anxiety and agitation.  

Information regarding stressors and PTSD treatment was not previously presented to the Board and is not redundant of information previously provided.  Both types of evidence relate to unestablished facts necessary to substantiate the Veteran's claim.  It therefore constitutes new and material evidence that justifies reopening the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 C.F.R. § 3.156(a).

B.  Diabetes Mellitus, to include as secondary to Agent Orange (herbicide agent)

A July 2009 RO decision denied service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent).  The RO noted that the Veteran showed no signs of symptoms during service.  The RO also explained why the Veteran's arguments concerning exposure to herbicide agents in Korea and Germany were unpersuasive.  

The Veteran has provided no new arguments regarding his exposure to herbicide agents.  At the July 2014 hearing, the undersigned asked the Veteran whether he had ever set foot in Vietnam.  The Veteran replied that he did not know, but stated that he was a scuba diver on a C-30 sub between the Philippines and South Korea during service.  This is insufficient to substantiate a claim for service connection based on the exposure to herbicide agents, either by way of setting foot in Vietnam or on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. §§ 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Also, the Veteran has provided no new medical evidence that would establish development of diabetes within a year of leaving service.  Consistent with this, in a June 2014 VA treatment record the Veteran states that he has had diabetes since June 2, 1999, roughly 19 years after leaving service.  This is insufficient to raise the presumptions relating to chronic diseases such as diabetes that manifest within a year of service.  See 38 C.F.R. §§ 3.307, 3.309.  

Even when presumed credible, this new evidence provided by the Veteran does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  It therefore does not constitute new and material evidence that justifies reopening the Veteran's claim of service connection for diabetes mellitus, to include as secondary to Agent Orange.  38 C.F.R. § 3.156(a).

C.  Residuals to a contusion of the right knee

A September 2006 RO decision denied service connection for residuals to a contusion of the right knee.  The RO noted that the only indication of knee injury in service was a May 1976 report of knee tenderness while falling down a staircase, that the Veteran's discharge physical did not mention right knee problems, and that no permanent residual or chronic disability was shown by the evidence of record.  

The RO has now obtained VA treatment records that indicate consistent complaints of knee pain from 1998 to at least 2013.  This is evidence of a chronic knee condition, the absence of which was a basis of the denial of service connection in September 2006.  This evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  It therefore constitutes new and material evidence that justifies reopening the Veteran's claim of service connection for residuals to a contusion of the right knee.  38 C.F.R. § 3.156(a).

D.  Residuals of a left knee injury

A July 1998 RO decision denied entitlement to service connection for a bilateral knee and leg injury.  The basis of that opinion was that there was no record of treatment in service of a bilateral knee or leg injury and that that discharge papers do not mention problems with either knee.  On September 15, 2010, the Veteran filed a claim to reopen the claim for service connection for a bilateral knee and leg injury.  The RO separated this claim into separate claims of entitlement to service connection for residuals to a contusion of the right knee and residuals of a left knee injury.  The Veteran has provided no objection to this construction.  

Regarding the claim for residuals of a left knee injury, the Veteran has provided two new pieces of evidence.  The first is his July 2014 hearing testimony that both of his knees were stomped during the movie theater assault.  The second is the recently-obtained VA treatment records documenting knee pain from 1998 to at least 2013.  

The pain symptoms are evidence of a chronic injury.  The residuals of injury to the knee also constitute evidence that was not previously considered.  Since this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim, it constitutes new and material evidence that justifies reopening the Veteran's claim of service connection for residuals of a left knee injury.  38 C.F.R. § 3.156(a).

E.  Chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process

A May 1989 Board decision denied service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.  In doing so, the Board noted that there had been no diagnosis of a chronic lung disorder in post-service medical records.  

At the July 2014 hearing, the Veteran testified that he was diagnosed with tuberculosis during service and that he has been regularly monitored since leaving service.  The Veteran's service treatment records indicate that the Veteran did test positive for tuberculosis in 1976, but that this disorder appears to have resolved shortly thereafter.  Medical records, however, suggest positive tests for tuberculosis in March 1989 and June 1993.  The Board's review of the medical records do not indicate a regular screening for tuberculosis, and a July 2014 VA treatment record states that there are no signs of active tuberculosis.  

Notwithstanding these inconsistencies, the positive post-service diagnoses were not previously presented to the Board, are not redundant of information previously provided, and relate to an unestablished fact necessary to substantiate the Veteran's claim.  These diagnoses constitute new and material evidence that justifies reopening the Veteran's claim of service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and this claim is reopened.  

New and material evidence was not received and, therefore, the request to reopen the claim of entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange (herbicide agent) exposure, is denied.

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for residuals to a contusion of the right knee, and this claim is reopened.

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for residuals of a left knee, and this claim is reopened.

New and material evidence has been submitted in order to reopen the claim of entitlement to service connection for a chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process, and this claim is reopened.  


REMAND

While new and material evidence has been received to reopen the acquired psychiatric disorder and chronic lung disability service connection claims, whether the Veteran has such a disability that is related to service is a medical question and requires medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that the Veteran should be afforded VA examinations to address the medical matters presented by those issues.

VA treatment records to October 2016 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 2016 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 2016 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Based on the information provided by the Veteran regarding stressors he experienced in Fort Dix, Germany, and Korea from 1973 to 1980, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include the Germany movie theater assault, being stationed in the Pork Chop Hill barracks in the Korean DMZ, and being assaulted at Fort Dix, New Jersey during basic training.  

3. After completing steps 1-2 above, forward the claims file to an appropriate medical professional to provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to PTSD.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder other than PTSD had its onset in service, including incidents in Fort Dix, Germany, and Korea, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After completing steps 1-2 above, provide an examination and obtain a medical opinion regarding the nature and etiology of any: 1) residuals to a contusion of the right knee; and 2) residuals of a left knee injury.  The examiner should review the entire claims file, including but not limited to the service treatment records indicating a fall down a staircase in May 1976 and the Veteran's statements regarding other knee injury in service, conduct all necessary studies and tests, and provide the following information:

Opine whether it is at least as likely as not (50 percent or greater probability) that any current residuals to a contusion of the right knee or residuals of a left knee injury are due to the Veteran's service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  

5. After completing steps 1-2 above, provide an examination and obtain a medical opinion regarding the nature and etiology of any chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process.  The examiner should review the entire claims file, including but not limited to the service treatment records indicating a positive diagnosis for tuberculosis during service, conduct all necessary tests and studies, and provide the following information:

Opine whether it is at least as likely as not (50 percent or greater probability) that a current chronic lung disability, to include a positive tuberculin reaction and tuberculosis disease process, is due to the Veteran's service.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  

6. After steps 1-5 have been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


